Citation Nr: 0207430	
Decision Date: 07/09/02    Archive Date: 07/17/02

DOCKET NO.  01-07 665A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland




THE ISSUE

Whether the veteran is entitled to reenter vocational 
rehabilitation training under the provisions of Chapter 31, 
Title 38, United States Code.  




REPRESENTATION

Appellant represented by:	Maryland Veterans Commission








WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from March 1984 to August 
1989.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a determination by a Vocational Rehabilitation 
and Counseling Counselor at the RO who denied the veteran's 
claim seeking reentry to vocational rehabilitation training 
pursuant to Chapter 31, Title 38, United States Code.  

In April 2002, the veteran testified at a hearing conducted 
by the undersigned Member of the Board.  



REMAND

The veteran in this case has applied to reenter vocational 
rehabilitation training by VA.  

In the Statement of the Case issued in May 2001, the RO 
provided inaccurate information concerning the issue on 
appeal.  

First, the RO indicated that, pursuant to 38 C.F.R. § 21.4277 
(2001), the veteran's "educational benefits" were 
discontinued if satisfactory progress was not maintained.  
Indeed, it was determined, in essence, that the veteran had 
not made satisfactory progress.  

The veteran was also advised that, pursuant to 38 C.F.R. 
§ 21.4278 (2001), the only way he could reenter the program 
was if the cause of his unsatisfactory progress was removed 
and VA determined that the program was suitable to his 
aptitudes, interests and abilities.  

However, the regulations as cited by the RO do not apply to 
vocational rehabilitation cases.  Indeed, as noted in the 
regulations, the authority for those provisions include 38 
U.S.C.A. chapters 30, 32, 34, 35 and 36-38 U.S.C.A. chapter 
31 is not included.  

In addition, the RO, citing 38 C.F.R. § 21.283(d), determined 
that the veteran had obtained and retained employment 
substantially using the services and assistance provided 
under the plan for rehabilitation.  No explanation was 
provided for this determination.  The reasons for this 
determination are important in light of the fact that the 
veteran has had continuous employment with the United States 
Postal Service since before starting his vocational 
rehabilitation training.  

Thus, the Board finds that the record in this case is not 
adequate for the purpose of appellate review.  

Before final appellate review can be conducted, the RO must 
review the claim applying the proper legal and regulatory 
provisions.  In addition, to facilitate proper appellate 
review, the vocational rehabilitation specialist should 
provide a rationale for their decisions.  

For the foregoing reasons, the case is REMANDED to the RO for 
the following actions:

1.  The RO should take appropriate steps 
in order to provide the veteran an 
opportunity to submit additional evidence 
and argument regarding his appeal.  Then, 
the RO must readjudicate the issue of 
whether the veteran is entitled to 
reenter vocational rehabilitation 
training under the provisions of Chapter 
31, Title 38, United States Code.  In so 
doing, the case management staff should 
review the veteran's application in light 
of the applicable regulations and provide 
a statement of reasons for its decision.  
Further, the RO should apply all 
applicable legal and regulatory criteria 
in reaching its decision.  

2.  If any benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



